BUSSEY, Presiding Judge:
Appellant, Melvin Louis Roberts, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, for the offense of Robbery with Firearms, After Former Conviction of a Felony; hi.s punishment was fixed at forty (40) years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
Defendant was tried jointly with Co-defendants Ricky Leon Green and Eddie Dean Taylor. We do not deem it necessary to reiterate the statement of facts as the same was set forth in Green v. State, Okl.Cr., 501 P.2d 219.
The first proposition contends that the verdict is not supported by the evidence. We, have consistently held that where there is competent evidence in the record from which the jury could reasonably conclude that the defendant was guilty as charged, this Court will not interfere with the verdict even though there is a sharp conflict in the evidence and different inferences may be drawn therefrom, since it is the exclusive province of the jury to weigh the evidence and determine the facts. Jones v. State, Okl.Cr., 468 P.2d 805.
The second proposition contends that the punishment is excessive. Suffice it to say that we cannot conscientiously say that under all facts and circumstances the sentence is so excessive as to shock the conscience of this Court.
The judgment and sentence is accordingly affirmed.
SIMMS and BRETT, JJ., concur.